Title: From John Adams to George Walton, 25 September 1789
From: Adams, John
To: Walton, George



Dear Sir
New York Septr 25 17’89

The duplicate via Charle’s town of your letter of the thirteenth of August, never reached my hand till a day or two before the nomination took place to the office of Judge of the district of, Georgia. As I had the pleasure and advantage of a particular acquaintance with yourself, and the misfortune to know nothing at all, but by a very distant and general reputation of the gentlemen nominated, I should have been ill qualified, to make an impartial decision between the candidates. I feel upon all occasions I own a particular pleasure in the appointment to office of Gentlemen who are now well affected to the national Constitution who had some experience in life before the revolution and took an active part in the course and conduct of it.
Union peace and liberty to North America, are the objects to which I have devoted my life and I believe them to be as dear to you as to me. I reckon among my friends all who are in the communion of such sentiments: tho’ they may differ in this opinion of the means of obtaining these ends. I will not say that an energetic government is the only means: but I will hazzard an opinion that a well ordered, a well ballanced, a judiciously limited government is indespensably necessary to the preservation of all or either of those blessings. If the poor are to domineer over the rich, or the rich over the poor, we shall never enjoy the happiness of good government: and without an intermediate power sufficiently elevated and independent, to controul each of the contending parties in its excesses, one or the other will forever tyrannize. Gentlemen who had some experience before the revolution and recollect the general fabric of the government under which they were born and educated and who are not too much carried away by contemporary popular politics are generally of this opinion: But whether prejudice will not prevail over reason passion over judgment and declamation over  inquiry is yet to be determined.
J. Adams